Name: Council Decision (EU) 2019/634 of 9 April 2019 on the signing, on behalf of the Union, of the Status Agreement between the European Union and Bosnia and Herzegovina on actions carried out by the European Border and Coast Guard Agency in Bosnia and Herzegovina
 Type: Decision
 Subject Matter: international affairs;  international law;  migration;  politics and public safety;  European construction;  cooperation policy;  Europe;  EU institutions and European civil service
 Date Published: 2019-04-24

 24.4.2019 EN Official Journal of the European Union L 109/1 COUNCIL DECISION (EU) 2019/634 of 9 April 2019 on the signing, on behalf of the Union, of the Status Agreement between the European Union and Bosnia and Herzegovina on actions carried out by the European Border and Coast Guard Agency in Bosnia and Herzegovina THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular points (b) and (d) of Article 77(2) and point (c) of Article 79(2), in conjunction with Article 218(5) thereof, Having regard to the proposal from the European Commission, Whereas: (1) Pursuant to Article 54(4) of Regulation (EU) 2016/1624 of the European Parliament and of the Council (1), in cases where it is envisaged that European Border and Coast Guard teams are deployed to a third country to carry out actions for which the team members have executive powers, or where it is required by other actions in third countries, a status agreement is to be concluded by the Union with the third country concerned. That status agreement should cover all aspects that are necessary for carrying out the actions. (2) On 16 October 2017, the Council authorised the Commission to open negotiations with Bosnia and Herzegovina for a status agreement on actions carried out by the European Border and Coast Guard Agency in Bosnia and Herzegovina (the Agreement). (3) The negotiations were successfully finalised by the initialling of the Agreement in January 2019. (4) This Decision constitutes a development of the provisions of the Schengen acquis in which the United Kingdom does not take part, in accordance with Council Decision 2000/365/EC (2); the United Kingdom is therefore not taking part in the adoption of this Decision and is not bound by it or subject to its application. (5) This Decision constitutes a development of the provisions of the Schengen acquis in which Ireland does not take part, in accordance with Council Decision 2002/192/EC (3); Ireland is therefore not taking part in the adoption of this Decision and is not bound by it or subject to its application. (6) In accordance with Articles 1 and 2 of Protocol No 22 on the position of Denmark, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Denmark is not taking part in the adoption of this Decision and is not bound by it or subject to its application. Given that this Decision builds upon the Schengen acquis, Denmark shall, in accordance with Article 4 of that Protocol, decide within a period of six months after the Council has decided on this Decision whether it will implement it in its national law. (7) Therefore, the Agreement should be signed and the annexed joint declaration should be approved, HAS ADOPTED THIS DECISION: Article 1 The signing on behalf of the Union of the Status Agreement between the European Union and Bosnia and Herzegovina on actions carried out by the European Border and Coast Guard Agency in Bosnia and Herzegovina is hereby authorised, subject to the conclusion of the said Agreement (4). Article 2 The joint declaration annexed to this Decision shall be approved on behalf of the Union. Article 3 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement on behalf of the Union. Article 4 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 9 April 2019. For the Council The President G. CIAMBA (1) Regulation (EU) 2016/1624 of the European Parliament and of the Council of 14 September 2016 on the European Border and Coast Guard and amending Regulation (EU) 2016/399 of the European Parliament and of the Council and repealing Regulation (EC) No 863/2007 of the European Parliament and of the Council, Council Regulation (EC) No 2007/2004 and Council Decision 2005/267/EC (OJ L 251, 16.9.2016, p. 1). (2) Council Decision 2000/365/EC of 29 May 2000 concerning the request of the United Kingdom of Great Britain and Northern Ireland to take part in some of the provisions of the Schengen acquis (OJ L 131, 1.6.2000, p. 43). (3) Council Decision 2002/192/EC of 28 February 2002 concerning Ireland's request to take part in some of the provisions of the Schengen acquis (OJ L 64, 7.3.2002, p. 20). (4) The text of the Agreement will be published together with the decision on its conclusion. ANNEX JOINT DECLARATION WITH REGARD TO ICELAND, NORWAY, SWITZERLAND AND LIECHTENSTEIN The Parties to the Status Agreement between the European Union and Bosnia and Herzegovina on actions carried out by the European Border and Coast Guard Agency in Bosnia and Herzegovina take note of the close relationship between the European Union and Norway, Iceland, Switzerland and Liechtenstein, particularly by virtue of the Agreements of 18 May 1999 and 26 October 2004 concerning the association of those countries with the implementation, application and development of the Schengen acquis. In such circumstances it is desirable that the authorities of Norway, Iceland, Switzerland and Liechtenstein, on the one hand, and Bosnia and Herzegovina, on the other hand, conclude, without delay, bilateral agreements on actions carried out by the European Border and Coast Guard Agency in Bosnia and Herzegovina in terms similar to those of the Status Agreement between the European Union and Bosnia and Herzegovina on actions carried out by the European Border and Coast Guard Agency in Bosnia and Herzegovina.